Appeals dismissed, with $20 costs and disbursements to the defendants-respondents. The only operative portion of the opinion, as implemented by the short form order of February 15, 1957, is the denial of the motion to punish appellants herein for contempt, and they of course do not appeal from that part of the order. Accordingly, the order, as submitted to us, is not appealable, and the appeal must be dismissed. We therefore do not reach a consideration of the merits or propriety of Special Term’s censure of counsel, nor of its statement as to the binding effect of the injunction order of June. 7, 1954. Concur — Peck, P. J., Breitel, Botein, Frank and McNally, JJ.